IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 17 WM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
RONALD BANKS,                 :
                              :
              Petitioner      :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of April, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.